Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered February 19, 2009, convicting him of attempted robbery in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the Supreme Court erroneously permitted a statement made by the victim to a witness to be admitted under the “excited utterance” exception to the hearsay rule (see People v Gray, 86 NY2d 10, 19 [1995]; People v Paige, 283 AD2d 445 [2001]). In any event, the statement was properly received in evidence as an excited utterance, as there was ample evidence to “justify the conclusion that the remarks were not made under *1099the impetus of studied reflection” (People v Melendez, 296 AD2d 424, 425 [2002]; see People v Cotto, 92 NY2d 68, 78-79 [1998]; People v Brown, 70 NY2d 513, 518 [1987]; People v Gabbidon, 272 AD2d 411 [2000]).
There is no merit to the defendant’s argument that the Supreme Court erred in precluding his attorney from questioning a police officer about an alleged prior inconsistent statement made to the officer by a witness. Under the circumstances of this case, the Supreme Court providently exercised its discretion in limiting the cross-examination of the police officer (see People v Stevens, 45 AD3d 610 [2007]; People v Paixao, 23 AD3d 677 [2005]). Rivera, J.P., Dickerson, Hall and Cohen, JJ., concur.